                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

KRYSTAL WINONA BROWN; and                           No. 2:17-cv-01690-SU
GEOFFREY M. BROWN,
Incarcerated,

                       Plaintiffs,

         v.

BAKER COUNTY DEPT OF                                ORDER
HUMAN SERVICES, et al.,

                       Defendants.

HERNANDEZ, District Judge:

         Magistrate Judge Sullivan issued a Findings and Recommendation (#71) on December 6,

2018, in which she recommends that this Court grant Defendants' motions to dismiss. The matter

is now before me pursuant to 28 U.S.C. § 636(b)(1)(B) and Federal Rule of Civil Procedure

72(b).

         Because no objections to the Magistrate Judge's Findings and Recommendation were

timely filed, I am relieved of my obligation to review the record de novo. United States v. Reyna-

Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v. Bernhardt, 840



1 - ORDER
F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of Magistrate Judge's

report to which objections have been made). Having reviewed the legal principles de novo, I find

no error.

                                        CONCLUSION

       The Court ADOPTS Magistrate Judge Sullivan's Findings & Recommendation [71].

Accordingly, Defendants' motions to dismiss [61, 63] are granted. The claims are dismissed with

prejudice. Additionally, Geoffrey Brown is dismissed as a plaintiff.

       IT IS SO ORDERED.



       DATED this             day of                  , 2019.




                                                    MARCO A. HERNANDEZ
                                                    United States District Judge




2 - ORDER
